_ Case 4:21-cv-00039 Document1 Filed on 01/06/21 in TXSD

To,

Feneme Covet Juror

Page 1 of 2

"United States Courts
Seuthern District-of Texas
Cn FILED.
215 Rass ST JAN 06 2021
HovSToN TX 7] 17 PR a, 7 fo wee Cine of Court -
Sh 21039
From |
Peper P YemieR)
lolol SO GeScEWER ford #415
Lous TON: Tx. Tw -1 56.
Jerminatien.

SURI ECre UN Law Fully Emplov ment

Henarble Tuage:

Tt 4or feyminaled fyomm m4 INFovm
Position, an law L'm Saking Sot
NY érmployty name 56T tLe. * “a
Po sti Texas. oper me AS ‘|
Salo aca FOL ime Employee

Muy position am TITLE iS S4Stem Adw

a Data
+) Mik Supyem evn
Sap ROT ee hear fom 4,

ae Tech yolozie
ce Coy tha.
Lotalzd 7
Perv Annual
a that Lonpany
nS ev Pos tho
(AFWERZ,
Yn bend”.

 

P.to
Case 4:21-cv-00039 Document1 Filed on 01/06/21 in TXSD Page 2 of 2

ours Qos coperpully,

Peren P enpue (7 caster Damned)
Website: WWW. Ts Corp COM.

Wada)
Nox Erarl ¢ Peter ye Ist Cvpecnr?
Perer.Yendlur cer G be ern BF ro |

Woax opie: 3h-443- ealT
Desk ° 83a 582. SY 4G
